DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 31 January 2022 has been entered and considered. Claims 1-5, 8-10, and 12-14 have been amended. Claims 1-5, 8-10, and 12-15, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claim 1, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
As an initial matter, the Examiner notes that many of Applicants’ arguments rely on an assumption that Dyer discloses a camera which produces images based on a single IR band, rather than a plurality of discrete spectral bands, as claimed (See at least page 7 of the Amendment). However, the Examiner is not limited to interpreting the claimed spectral bands in the narrow manner presented by the Applicants. As understood by an ordinarily skilled artisan, the infrared spectrum spans from approximately 750nm to 1000nm. Nothing in the claims or the specification limits the interpretation of this entire range of wavelengths to be only a single spectral band among the claimed plurality of spectral bands. Stated another way, the infrared spectrum may be arbitrarily divided into a plurality of bands in any manner in order to read on the claimed spectral bands. 

“Strictly by way of a non-limiting example, a wavelength of 945 nm, for example, in the infrared range could be scaled by 300 nm to 645 nm in the visible range. Consequently, a feature of the eye that reflects light at the wavelength of 945 nm would show up in the visible range as a particular "color." Other wavelengths in the near infrared could be scaled in approximately the same amount. Light reflected by the feature in the range of about 950 nm could be scaled in the same proportion as the 945 nm light, so that it assumes a wavelength of 650 nm in the visible range” (emphasis added).
 
	Here, Dyer expressly discloses the claimed feature of output images in which an object is represented by an output set of spectral bands that replaces an input set of spectral bands, for example. Various features of the eye reflect various IR wavelengths of light which are detected by the camera and these IR wavelengths are mapped to visible range wavelengths in the output image. As an example, a discrete input spectral band centered around 945nm in the IR range is mapped to an output band centered around 645nm in the visible range, and another discrete input spectral band centered around 950nm is mapped to an output band centered around 650nm in the visible range. Dyer generally discloses such mapping may be performed in other bands of the input IR spectrum to the visible spectrum. 
Importantly, nothing in the claim language precludes this interpretation of multiple bands taught by Dyer. That is, Applicants’ arguments which rely on an understanding that the entire IR spectrum is a single band are not commensurate with the broadest reasonable interpretation of the scope of the claims. If Applicants wish to restrict the interpretation of the claimed bands to the interpretation reflected in the arguments, the Examiner recommends amending the claim language accordingly. 

Turning to Applicants’ specific arguments, on page 6 of the Amendment, Applicants contend that the Office Action admits that Dyer fails to expressly disclose that “the spectral signature of the object [being] represented by the input set of discrete spectral bands” and thus conclude that Dyer cannot therefore teach “wherein the image processor is configured to determine a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assign the output set to an output pixel depending on the local concentration”. 
The Examiner submits that Applicants have mischaracterized the Office Action. The portion of the Office Action (page 8) to which Applicants refer is reproduced here (underlined portion added):

    PNG
    media_image1.png
    499
    715
    media_image1.png
    Greyscale

It is entirely clear that the Office Action highlights the deficiency of Dyer as the spectral signature. In other words, the only feature from Shamir upon which the rejections rely with respect to the limitation in question is the explicit definition of reflectance as a function of wavelength (taught by Dyer) as spectral does not admit that Dyer fails to teach the entire limitation “the spectral signature of the object [being] represented by the input set of discrete spectral bands”, as Applicants imply. 
	Dyer discloses the object being represented in the input images by an input set of discrete spectral bands ([0032-0033, 0061, 0064] discloses a camera 102 for capturing the input images irradiated by an infrared light source so that wavelengths outside of this band do not reach the pupil and cause it to constrict; as discussed above, [0074] discloses a plurality of input spectral bands within the IR range) and also discloses wherein the image processor is configured to determine a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assign the output set to an output pixel depending on the local concentration ([0034-0037, 0071-0074] discloses determining the input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc., such pixel intensities being representative of the pigments in these biological structures; these portions further disclose forming the pixels of the output images by mapping the input pixel intensities to assigned output colors in the visible spectrum), contrary to Applicants’ assertions. 

On page 6 of the Amendment, Applicants further argue that the Office Action admits that Dyer does not expressly disclose “a multispectral camera”. However, the claim language recites “a multispectral camera or color camera”. Thus, the broadest reasonable interpretation of the scope of the claim does not require such a feature. Nonetheless, even though Dyer does not expressly disclose the camera to be a multispectral one, it is indeed a multispectral camera by virtue of capturing radiation in the infrared range ([0068]). 
expressly using the term “multispectral”. This interpretation is consistent with [0079] of the specification of the subject application which describes multispectral data as near-infrared data (i.e., data outside the visible spectrum): “In an image acquisition 90, multispectral data NIR1 to NIRn are obtained for each input pixel 14 in the input image 10 in each of the n input spectral bands 16 by the camera 8”.

On page 7 of the Amendment, Applicants contend that Dyer does not teach or suggest “the image processor is configured to determine a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images”, as required by the independent claims. In support of this argument, Applicants assert that Dyer’s camera produces images based on a single IR band.
As discussed in detail above, nothing in the claim language requires the IR range upon which Dyer’s input images are created to be interpreted as a single IR band, as Applicants imply. Dyer does indeed disclose an input set of discrete spectral bands for the reasons discussed above. 

On pages 7-8 of the Amendment, Applicants argue that Dyer would not be modified to produce images based on multiple spectral bands. However, since Dyer already teaches this feature for the above reasons, there is no need to modify the reference to teach this feature. 

On page 8 of the Amendment, Applicants argue that Shamir does not teach the limitation in question. However, the feature is taught by Dyer for the above reasons. Shamir is not relied upon by the Office Action to teach this feature. 

For all of the foregoing reasons, Applicants’ arguments are not found persuasive, and the prior art rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20100245765 to Dyer et al. (hereinafter “Dyer”) in view .
As to independent claim 1, Dyer discloses a medical imaging apparatus for the imaging of a light-sensitive object including biological tissue, the object having a spectral signature ([0026-0038] discloses that Dyer is directed to an opthalmoscope for imaging a patient’s eye which inherently has a spectral signature), the medical imaging apparatus comprising: a camera for capturing input images, the object being represented in the input images by an input set of discrete spectral bands ([0032-0033, 0061, 0064] discloses a camera 102 for capturing the input images irradiated by an infrared light source so that wavelengths outside of this band do not reach the pupil and cause it to constrict), an output interface for transmitting output images, wherein, in the output images, the object in the visible light range is represented by an output set of discrete spectral bands, wherein at least one input-only spectral band in the input set is replaced by at least one output-only spectral band in the output set ([0035-0038] discloses outputting colorized images of the eye by mapping the wavelengths in the infrared band to the visible range), the medical imaging apparatus further comprising: a storage member, in which calibration data are stored for mapping the input set to the output set, wherein the calibration data include representations of model input data of a plurality of biological pigments in the input set of discrete spectral bands and representations of model output data of the plurality of biological pigments in the output set of discrete spectral bands ([0034-0037, 0071-0074] discloses mapping input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc. captured in the infrared band to colors in the visible spectrum to form the output colorized image of the eye; such mapping data is inherently stored in storage; see SD card 226 of Fig. 1), and an image processor for determining an intensity in the at least one output- only spectral band depending on the input set and the calibration data ([0034-0037, 0071-0074] discloses a converter 124 which determines the pixel colors in the output images based on input pixel intensities and the mapping data), wherein the image processor is configured to determine a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assign the output set to an output pixel depending on the local concentration ([0034-0037, 0071-0074] discloses determining the input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc., such pixel intensities being representative of the pigments in these biological structures; these portions further disclose forming the pixels of the output images by mapping the input pixel intensities to assigned output colors in the visible spectrum); wherein the output set contains a combination of at least a subset of the model output data of the plurality of biological pigments ([0034-0037, 0071-0074] discloses that the output image comprises a combination of colorized pixels for the various biological structures that have been mapped from the input pixel intensities). 
Dyer discloses that the input images are formed based on measured reflectance at particular wavelengths and that the pixel intensities representing such reflectance are mapped to output wavelengths in the visible range to form a colorized image ([0064-0076]). Thus, Dyer implicitly discloses that the data described above are spectral signatures (i.e., reflectance as a function of wavelength). However, Dyer does not expressly disclose spectral signatures. That is, Dyer does not expressly disclose that the camera is a multispectral camera or that the spectral signature of the object is represented by the input set of discrete spectral bands or that the spectral signature of the object in the visible light range is represented by the output set of model input spectral signatures to model output spectral signatures or that the output set contains a combination of at least a subset of the model output spectral signatures of the plurality of biological pigments. 
	Shamir, like Dyer, is directed to coloring an imaged scene by mapping input spectral information outside the visible spectrum to output colorized spectral information within the visible spectrum (Abstract and [0022]). In particular, Shamir discloses extracting a spectral signature of each pixel in a set of input images by sampling the input images through a plurality of discrete spectral bands, and that each spectral signature is assigned an output color in the visible spectrum in order to output a color image of the captured scene ([0024-0026]). Shamir further discloses that the spectral signatures are defined by the reflectance of the various spectral bands and are therefore determined by the pigments of the subjects in the imaged scene ([0022]). Shamir also discloses that each input spectral signature and associated output color is stored in a database ([0025]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyer to represent the images using spectral signatures, to store each input spectral signature and output spectral signature in association with one another in a database, and to reference the database to perform the mapping to create the colorized output images, as taught by Shamir, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the computational load and time required to perform the mapping by storing the output signatures ahead of time. 
As to claim 2, the proposed combination of Dyer and Shamir further teaches an illumination system for illuminating the object with light  including an illumination set of spectral bands in which the at least one output- only spectral band is either attenuated in comparison to the remaining spectral bands or not contained ([0027-0037] of Dyer discloses illuminating the eye with infrared radiation and that the output image bands are within the visible range). 
As to claim 3, the proposed combination of Dyer and Shamir further teaches that the at least one input-only spectral band is located in the non-visible light range ([0027-0028] of Dyer discloses that the input range includes infrared). 
As to claim 4, the proposed combination of Dyer and Shamir further teaches that the illumination set contains at least one spectral band in the NIR range ([0027-0028] of Dyer discloses that the illumination source includes near-infrared; [0022] of Shamir discloses the same; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 5, the proposed combination of Dyer and Shamir further teaches that a majority of the spectral bands in the input set is located in the non-visible light range and a majority of the spectral bands in the output set is located in the visible light range ([0027-0037] of Dyer discloses illuminating the eye with infrared radiation and that the output image bands are within the visible range; [0022-0025] of Shamir similarly discloses that the input spectral signatures are in bands outside of the visible range, while the spectral signatures of the output colors are within the visible range). 
As to claim 8, the proposed combination of Dyer and Shamir further teaches a spectral library, the spectral library comprising a set of the model output spectral signatures 
As to claim 9, the proposed combination of Dyer and Shamir further teaches that at least one of the input set and the illumination set represent light having a wavelength of at least 550 nm and comprising at least one of NIR and IR ([0028] of Dyer discloses that the light source may emit radiation in the range of 800-950 nm in the infrared range). 

As to independent claim 10, Dyer discloses a medical imaging method for imaging a light-sensitive object including biological tissue of the eye, the object having a spectral signature ([0026-0038] discloses that Dyer is directed to an opthalmoscope for imaging a patient’s eye which inherently has a spectral signature), the method comprising the steps of: acquiring input images in an input set of discrete spectral bands ([0032-0033, 0061, 0064] discloses a camera 102 for capturing the input images irradiated by an infrared light source so that wavelengths outside of this band do not reach the pupil and cause it to constrict), transmitting output images including an output set of discrete spectral bands, the output set representing the spectral bands of the output set ([0035-0038] discloses outputting colorized images of the eye by mapping the wavelengths in the infrared band to the visible range), converting the input images to the output images by replacing at least one input-only spectral band in the input set by at least one output-only spectral band in the output set and adapting the intensity in the at least one input-only spectral band to the spectral data using previously stored calibration data, wherein the calibration data include representations of model input data of a plurality of biological pigments in the input set of discrete spectral bands and representations of model output data of the plurality of biological pigments in the output set of discrete spectral bands ([0034-0037, 0071-0074] discloses mapping input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc. captured in the infrared band to colors in the visible spectrum to form the output colorized image of the eye; such mapping data is inherently stored in storage; see SD card 226 of Fig. 1), and determining a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assigning the output set to an output pixel depending on the local concentration  ([0034-0037, 0071-0074] discloses determining the input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc., such pixel intensities being representative of the pigments in these biological structures; these portions further disclose forming the pixels of the output images by mapping the input pixel intensities to assigned output colors in the visible spectrum), wherein the output set contains a combination of at least a subset of the model output data of the plurality of biological pigments ([0034-0037, 0071-0074] discloses that the output image comprises a combination of colorized pixels for the various biological structures that have been mapped from the input pixel intensities). 
Dyer discloses that the input images are formed based on measured reflectance at particular wavelengths and that the pixel intensities representing such reflectance are mapped to output wavelengths in the visible range to form a colorized image ([0064-0076]). Thus, Dyer implicitly discloses that the data described above are spectral signatures (i.e., reflectance as a function of wavelength). However, Dyer does not expressly disclose spectral signatures. That is, Dyer does not expressly disclose that the spectral signature is represented by the output set of discrete spectral bands or that that the calibration data maps model input spectral signatures to model output spectral signatures and is used to adapt the input intensities or that the output set model output spectral signatures of the plurality of biological pigments. 
	Shamir, like Dyer, is directed to coloring an imaged scene by mapping input spectral information outside the visible spectrum to output colorized spectral information within the visible spectrum (Abstract and [0022]). In particular, Shamir discloses extracting a spectral signature of each pixel in a set of input images by sampling the input images through a plurality of discrete spectral bands, and that each spectral signature is assigned an output color in the visible spectrum in order to output a color image of the captured scene ([0024-0026]). Shamir further discloses that the spectral signatures are defined by the reflectance of the various spectral bands and are therefore determined by the pigments of the subjects in the imaged scene ([0022]). Shamir also discloses that each input spectral signature and associated output color is stored in a database ([0025]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyer to represent the images using spectral signatures, to store each input spectral signature and output spectral signature in association with one another in a database, and to reference the database to perform the mapping to create the colorized output images, as taught by Shamir, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the computational load and time required to perform the mapping by storing the output signatures ahead of time. 
As to claim 12, the proposed combination of Dyer and Shamir further teaches that the tissue is illuminated in the non-visible light range, the at least one input-only spectral band is located in the non-visible light range and the at least one output-only spectral band is located in the visible light range ([0027-0037] of Dyer discloses illuminating the eye with infrared radiation and that the output image bands are within the visible range).
As to claim 13, the proposed combination of Dyer and Shamir further teaches that an illumination of the object in the at least one output-only spectral band is weaker than in the at least one input-only spectral band ([0032-0033, 0061, 0064] of Dyer discloses capturing the input images irradiated by an infrared light source so that wavelengths outside of this band (e.g., in the output visible range bands) do not reach the pupil and cause it to constrict). 
As to claim 14, the proposed combination of Dyer and Shamir further teaches the step of generating the output set from representations of stored model output spectral signatures ([0036-0037] of Dyer discloses mapping input gray scale values to output color values for different eye structures such as blood vessels, optic nerve and fovea; [0022-0025] of Shamir discloses storing the spectral signatures of the output colors in association with input spectral signatures; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 15, the proposed combination of Dyer and Shamir further teaches a non-transitory computer storage media storing a program causing a computer to execute the method according to claim 10 ([0069] of Dyer discloses a processor which performs the disclosed algorithm using software inherently stored in a computer storage media).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN M CONNER/Primary Examiner, Art Unit 2663